Citation Nr: 1019271	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  09-03 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for degenerative arthritis 
of the left knee, status post torn lateral meniscus repair, 
claimed as secondary to service-connected residuals, 
postoperative, medial and lateral meniscectomy, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1984 to 
February 1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 Regional Office (RO) in 
Chicago, Illinois rating decision, which denied the claim on 
appeal.

The Veteran had a video hearing before undersigned Veterans 
Law Judge in April 2010.  A transcript of that proceeding has 
been associated with the claims file.


FINDING OF FACT

There is an approximate balance of positive and negative 
evidence as to whether the Veteran's current degenerative 
arthritis of the left knee, status post torn lateral meniscus 
repair, has been permanently aggravated by his service-
connected residuals, postoperative, medial and lateral 
meniscectomy, right knee.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, his degenerative 
arthritis of the left knee, status post torn lateral meniscus 
repair, was aggravated by his service-connected residuals, 
postoperative, medial and lateral meniscectomy, right knee.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §  3.310(a) (2006); 38 C.F.R. §§ 3.159, 
3.102, 3.303 (2009).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist veterans 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2009).  In light of the favorable decision herein, the Board 
finds that any deficiencies in notice were not prejudicial to 
the Veteran.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2009).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2009). 

To establish a right to compensation for a present disability 
on a direct basis, a Veteran must show: (1) the existence of 
a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Davidson v. 
Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Any disability that is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  See 38 C.F.R. § 3.310 (2006).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service-connected disability.  38 C.F.R. 
§ 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

The Board observes that the provisions of 38 C.F.R. § 3.310 
were amended, effective as of October 20, 2006, during the 
pendency of the instant appeal.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by service-connected one is judged.  Although the 
VA has indicated that the purpose of the regulation was 
merely to apply the Court's ruling in Allen, it was made 
clear in the comments to the regulation that the changes were 
intended to place a burden on the Veteran to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been the VA's 
practice and thus suggests that the recent change amounts to 
a substantive change in the regulation.  For this reason and 
as the Veteran's claim was pending before the regulatory 
change was made, the Board will consider his claim under the 
prior version of 38 C.F.R. § 3.310 as it is more favorable to 
the Veteran.

The Veteran was service connected for a right knee disability 
in November 1988, effective from February 1988.  The Veteran 
claims that his service-connected right knee disability 
caused or aggravated his current left knee disability.  
Specifically, the Veteran alleges that his right knee 
disability caused him to put increased weight and pressure on 
his left leg, which caused his current left knee disability.  
In addition, the Veteran claims that in 2003 his right knee 
gave out, causing his left leg to slip in a puddle of water 
and to hyperextend his left knee.  VA and private medical 
records confirm that the Veteran has a current diagnosis of 
degenerative arthritis of the left knee, status post torn 
lateral meniscus repair.  

The crucial inquiry, therefore, is whether the Veteran's 
current left knee disability is proximately due to or the 
result of his service-connected right knee disability.  
Resolving all doubt in the Veteran's favor, the Board 
concludes it is.  

Private treatment records from November 2005 indicate that 
the Veteran reported onset of left knee pain in 2003, 
following a Worker's Compensation injury where the Veteran 
slipped and fell.  He was diagnosed with a sprained left 
knee.  Initially, the Veteran's condition improved, but by 
November 2005 he was experiencing pain, popping, and 
occasional locking.  

In support of his claim, the Veteran submitted an August 2006 
letter from his private treating orthopedic surgeon that 
noted treatment for severe degenerative arthritis of both 
knees and arthroscopic surgery on the left knee in January 
2006.  As to etiology of the left knee the examiner stated, 
"The patient's left knee condition has likely been worsened 
by the fact that he has had a very bad right knee and has had 
to place excessive weight on the left knee due to the poor 
condition of the right knee."

Based on the foregoing, the Veteran was afforded a VA 
examination in April 2007.  At that time the Veteran reported 
his 2003 workplace injury resulted in a torn left lateral 
meniscus, which was repaired in a January 2006 arthroscopic 
procedure.  The examiner noted the November 2005 treatment 
record noting a workplace injury to the left knee following a 
slip-and-fall.  After interview of the Veteran and physical 
examination, the examiner diagnosed degenerative arthritis of 
the left knee, status post torn lateral meniscus repair, and 
opined that it was not as least likely as not that the 
Veteran's left knee disability was caused by his service-
connected right knee disability.  The examiner noted that the 
Veteran was released from care for his right knee in January 
1996 without a limp and that during the current examination 
he had walked with a limp favoring his left leg, rather than 
his right.  The examiner noted that it was likely that the 
Veteran's torn left lateral meniscus was incurred during the 
workplace injury in 2003.  

The Veteran submitted a second letter from his private 
treating orthopedic surgeon that noted, "He has developed 
progressive pain in his left knee due to favoring the right 
knee, and now is going to require left total knee replacement 
surgery in the near future."

The April 2007 VA examiner provided an addendum to the 
original report in December 2008.  The examiner again noted 
review of the claims file and opined that the left knee 
disability was less likely than not related to or aggravated 
by the right knee disability.  The examiner stated that there 
was no medical evidence that "the mechanical disadvantage 
that may result from one abnormal knee will accelerate 
[degenerative joint disease] progression in the other knee.  
The Veteran had documented injuries to his left knee which 
are the likely cause[] of his current left knee [degenerative 
joint disease]."  

The Board finds the April 2007 VA examiner's opinion 
expressed therein and in the December 2008 addendum credible 
and probative.  The VA examiner outlined the Veteran's left 
and right knee histories, based on VA examination, the claims 
file, and private treatment records.  Moreover, the VA 
orthopedist provided multiple bases and a detailed rationale 
for the conclusion, including the absence of a limp in 1996 
and a limp during the April 2007 examination that favored the 
left and not the right leg, as well as the absence of medical 
literature supporting the Veteran's theory.    

The Board, however, also finds the August 2006 and August 
2008 letters from the Veteran's private treating orthopedic 
surgeon credible and probative.  The letters both 
unequivocally opine that the Veteran's current left knee 
disability is the result of his service-connected right knee 
disability.  In both cases, the surgeon noted that the 
Veteran put excessive and unnatural weight on his left knee 
to compensate for the problems with his right knee.  Although 
the there is no evidence that the private surgeon examined 
the claims file before rendering an opinion, the surgeon has 
treated the Veteran since 2003 and the diagnosis and basis is 
consistent with the April 2007 VA examination, which was 
based on a review of the claims file. 

In addition, during the April 2010 Board hearing, the Veteran 
clarified the nature of his 2003 workplace accident that the 
April 2007 VA examiner used as a basis for finding no link 
between the Veteran's current left knee disability and his 
service-connected right knee disability.  Specifically, the 
Veteran testified that he injured his left knee in 2003 when 
his right knee buckled and his left leg slipped in a puddle 
of water causing his left knee to hyperextend.  The Board 
notes that the Veteran, as a lay person, is competent to 
attest to factual matters of which he has first-hand 
knowledge, such as subjective complaints of right knee 
instability or giving out.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).

In summary, there are conflicting medical opinions of record 
that are competent and probative.  These opinions rely on a 
basis and rationale discussed therein.  In light of these 
conflicting medical opinions, the Board concludes that the 
evidence is at least in relative equipoise as to whether the 
Veteran's current degenerative arthritis of the left knee, 
status post torn lateral meniscus repair, was caused by his 
service-connected residuals, postoperative, medial and 
lateral meniscectomy, right knee.  When the totality of the 
evidence supports the Veteran's claims or is in relative 
equipoise, the Veteran prevails on his claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, having resolved 
reasonable doubt in favor of the Veteran, the Board concludes 
service connection is warranted.


ORDER

Entitlement to service connection for degenerative arthritis 
of the left knee, status post torn lateral meniscus repair, 
claimed as secondary to the Veteran's service-connected right 
knee, is granted.





____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


